Citation Nr: 0940010	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to 
November 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran requested a travel Board hearing in his January 
2008 substantive appeal; however, he failed to appear at the 
scheduled hearing in December 2008.  As the Veteran has not 
submitted good cause for failure to appear to the hearing, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In April 2009, the Board remanded this matter to the RO for a 
VA examination and opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the July 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDING OF FACT

The evidence shows that the Veteran does not have a current 
heart disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a December 2006 VCAA letter, which was provided prior to 
the initial AOJ decision, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the letter advised the Veteran what information 
and evidence was needed to substantiate his service 
connection claim for a heart condition, including the 
information and evidence necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  See Dingess, 19 Vet. App. at 484.  The December 
2006 letter also notified the Veteran of what evidence he 
should provide.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like VA treatment records, service treatment 
records, employment records, and records from other Federal 
agencies.  
Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records and three VA examinations.  

The April 2007, October 2007 and June 2009 VA examination 
reports reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining oral history 
and provided a physical examination of the Veteran.  
Following the above, the examiners provided an assessment of 
the Veteran's current condition.  The examiners provided a 
rationale for their opinions, which appear to be based on 
both the medical and lay evidence of record.   Accordingly, 
the Board concludes that the examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Therefore, 
the Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for a heart condition in December 
2006.  He contends that his heart murmur should be service 
connected.  The RO denied the claim in May 2007.  The Veteran 
appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

As noted above, in order for the Veteran to be entitled to 
service connection for a heart disorder, the medical evidence 
must show that the Veteran has the claimed disability.  The 
Board observes that all three VA examinations noted that the 
Veteran has a grade 1/6 holosystolic murmur at the cardiac 
apex.  A July 2006 VA examination revealed no definite murmur 
in the sitting position.  With the Veteran leaning forward 
there was a vague suggestion of a systolic murmur along the 
left upper sternal border heard in expiration and fading with 
inspiration.  The VA examiner in July 2009 noted that an 
echocardiogram conducted in October 2007 showed a normal 
aortic valve, normal mitral valve with trace mitral 
regurgitation, a normal tricuspid valve, and a normal 
pulmonic valve with trace pulmonary regurgitation.  Left 
ventricular ejection fracture was greater than 55 percent.  
Left ventricular internal dimension was slightly decreased at 
5.7, normal range being 3.6 to 5.2.  Left atrial dimension 
was also slightly decreased at 4.5 cm; normal range dimension 
is 2.1 to 3.7.  The examiner felt that these changes were 
consistent with a simple functional murmur, probably not 
indicative of a cardiac disease.  The Veteran had a METS 
level of 6.5 with activity.  The Board finds it significant 
that the VA examiner in June 2009 noted that the trace mitral 
and pulmonic regurgitation noted on echocardiogram as well as 
the minimal increase in left ventricular and left atrial 
diameters is unlikely to be enough out of the normal range to 
be significant.  The examiner noted that he could not 
identify any definite chronic cardiac disease.  In the July 
2009 addendum, the examiner determined that spirometry was 
normal and METS level was 6.4.  The examiner provided the 
opinion that these results indicated no cardiac or pulmonary 
impairment.  As the June 2009 examiner determined that the 
Veteran's functional cardiac murmur and very minimal 
increased in left ventricular and left atrial diameters where 
not significant and the there was no evidence of cardiac or 
pulmonary impairment, the Board concludes that the 
preponderance of the medical evidence shows that the Veteran 
does not have a current heart disorder.  

The Board notes that the Veteran contends that his heart 
murmur is service-connected.  Laypersons can provide an 
eyewitness account of a Veteran's visible symptoms.  Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion that 
the Veteran has a current heart disability that is related to 
service have no probative value, because laypersons are not 
competent to offer medical diagnoses or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 92, 94-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the veteran is not competent medical 
evidence and does not prove he has a current heart disorder.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Without evidence of a 
current heart disorder, the Board must find that the 
Veteran's claim of entitlement to service connection for a 
heart disorder is not warranted.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  
	

ORDER

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


